Order filed March 27, 2014.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00919-CV
                                   ____________

                         GERALD PORTER, Appellant

                                         V.

   THE APPRAISAL GROUP, INC. AND ERVIN L. LEHMAN, Appellees


                    On Appeal from the 157th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2012-07602


                                    ORDER

      The clerk’s record in this appeal was filed January 31, 2014. The court
reporter advised this court that there is no reporter’s record in this case.
Accordingly, appellant’s brief was due March 3, 2014. See Tex. R. App. P.
38.6.(a). No brief or motion for extension of time has been filed.
      Unless appellant Gerald Porter files brief with the clerk of this court on or
before April 15, 2014, the court will dismiss the appeal for want of prosecution.
See Tex. R. App. P. 42.3(b).



                                      PER CURIAM




                                        2